Citation Nr: 0925160	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left leg disorder, 
residuals of a femur fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2007 rating decision by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined the Veteran's petition to reopen his 
claim.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the claim at issue, the Board finds that 
additional development of the evidence is required.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act (VCAA) notice requirements in regard to 
new and material evidence claims require VA to send a 
specific notice letter to the claimant that:  (1) notifies 
him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2007), and 
any applicable legal precedent.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

The Board has previously considered and denied the Veteran's 
claim, including in March 1993, August 2000 and again very 
recently in June 2007.  Those prior decisions were not on the 
underlying merits, rather, as in this current appeal, 
involved making the threshold preliminary determination of 
whether there was new and material to first reopen the claim.  
38 C.F.R. § 3.156.  See also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  See, too, VAOPGCPREC 05-92 (March 4, 1992).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Board's March 1993 and August 2000 decisions were issued 
before the Court decided Kent in 2006, so there obviously had 
been no notice to specifically comply with this decision's 
holding because it did not yet exists.  And the Board's most 
recent June 2007 decision cited a March 2004 letter as 
fulfilling the requirements of Kent, although that letter 
also was issued before the Court had decided Kent.  
In September 2007, so rather immediately after learning of 
the Board's most recent June 2007 decision, the Veteran filed 
another petition to reopen his claim.  And in response, the 
RO sent him another VCAA notice letter later in September 
2007.  However, the letter did not describe what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial on the merits.  That letter failed to 
clarify the specific evidence needed to reopen the claim.  
And the RO has not provided any additional VCAA notice 
directly advising the Veteran of what specific evidence is 
required to reopen his claim, to comply with Kent.



The Board's June 2007 decision, subsuming the prior RO 
decision from which that appeal arose, is the last final and 
binding decision on the Veteran's claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).  See, too, 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2008).  In that decision, the Board denied 
the Veteran's petition to reopen his claim for service 
connection for residuals of a left femur fracture because 
there continued to be no evidence of this type injury during 
his service - other than his unsubstantiated allegations of 
having sustained this trauma in service, which, since 
previously considered, were not new.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  And the additional private medical treatment 
records that he also had submitted, although new in the sense 
that they had not been previously considered, nevertheless 
were not also material because they did not contain a 
competent medical nexus opinion causally relating any current 
left leg disability to his military service - and in 
particular to the type injury claimed.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing Veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  Therefore, to comply with Kent, 
he must be advised that to reopen his claim, he needs to 
submit competent, previously unconsidered evidence suggesting 
he fractured his left femur during service, and that he has 
chronic residual left leg disability as a consequence.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that:  
(1) notifies him of the evidence and 
information necessary to reopen his claim 
(i.e., describes what new and material 
evidence is under the current standard); 
and (2) notifies him of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection that were found insufficient in 
the prior denial on the merits.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, advise him that to 
reopen his claim he must submit competent 
and previously unconsidered evidence of a 
left femur fracture during service and 
competent evidence suggesting he has 
chronic residual left leg disability as a 
consequence.

2.  After giving the Veteran time to 
submit additional evidence and/or argument 
in response to this additional Kent 
notice, determine whether there is new and 
material evidence to reopen his claim, 
taking into consideration all evidence 
added to the file since the most recent 
final and binding decision of the Board in 
June 2007.  If the claim continues to be 
denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
